Citation Nr: 1819423	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-15 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the left shoulder (also claimed as bone spurs of the left shoulder).

2. Service connection for a posterior calcaneal spur of the right foot (claimed as right foot bone spur and as right ankle bone spur).

3. Service connection for a posterior calcaneal spur of the left foot, to include as secondary to the right foot bone spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1972 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, March 2013, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied entitlement to service connection for the conditions listed on the title page.

The Veteran initially requested a hearing as to the issues of his left shoulder and right foot, but subsequently withdrew that request for a hearing in February 2015.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding of degenerative joint disease (DJD) of the left shoulder in service or for many years after service, and the preponderance of the evidence is against a finding that the Veteran's left shoulder degenerative joint disease is associated with his service.

2. The preponderance of the evidence is against a finding that the Veteran's posterior calcaneal spur of the right foot is associated with his military service.

3. The preponderance of the evidence is against a finding that the Veteran's posterior calcaneal spur of the left foot is associated with his military service; and it is not proximately due to, the result of, or aggravated by a service-connected disability because the posterior calcaneal spur of the right foot is not service-connected.






CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative joint disease of the left shoulder have not been met.  38 U.S.C. §§ 501, 1110, 1112, 113, 1137, 1131, 5103, 5103A, 5107 (2012): 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for posterior calcaneal bone spur of the right foot have not been met.  38 U.S.C. §§ 501, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria or service connection for posterior calcaneal bone spur of the left foot have not been met. 38 U.S.C. §§ 501, 1110, 1131, 5103, 5103A, 5107 (2012): 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letters in June 2011, February 2013, and May 2013.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA treatment records have been associated with the claims file.  Where the Veteran has either submitted or identified and authorized VA to obtain non-VA treatment records, those records have been associated with the claims file. VA also assisted the Veteran by providing him with VA examinations for his disabilities in June and December 2011.

The Board notes that in February 2018 written argument, the Veteran's representative contended that if the Veteran's claims could not be granted, then they should be remanded for a new VA examination and opinion as it had been more than six years since the VA examinations in this case were conducted in 2011.  There is, however, no such thing as an examination that is too old.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that "the mere passage of time alone does not render the previous medical examination inadequate").  Additionally, because these are service connection issues where the question to be addressed is one of etiology (i.e., whether the claimed disabilities are related to service), an updated examination to address the current severity of the Veteran's claimed disabilities is not necessary.  

The Board also observes that VA received additional VA treatment records in May 2015, after the last Supplemental Statement of the Case, was provided to the Veteran in this matter.  These records were obtained in connection with another claim, one not presently before the Board.  These documents contain records of his continued treatment for the conditions that the Veteran claims service connection for herein.  However, they do not provide additional information as to the diagnosis or etiology of the Veteran's conditions that were not before the Board in other sources.  Thus, while the receipt of such records might ordinarily necessitate either a waiver of Agency of Original Jurisdiction (AOJ) consideration or a waiver of the same from the Veteran, that action is not necessary in this case because they contain no information material to the Board's decision.  38 C.F.R. § 19.37(b) (2017).

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II. Legal Criteria

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include DJD, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Service Connection For Degenerative Arthritis Of The Left Shoulder

The Veteran seeks service connection for DJD of the left shoulder.  As noted in his VA treatment records and the VA examination of June 2011, the Veteran is diagnosed with left shoulder acromioclavicular (AC) arthropathy, and there is radiographic evidence of moderate hypertrophic left AC joint arthropathy mild DJD of the glenhumeral joint, possible posttraumatic widening of the AC joint space, mild degenerative spurring of the AC joint, and mild DJD of the glenhumeral joint.

DJD is one of the chronic diseases that may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran first reported shoulder pain while on active duty in May 1972 after a sports injury.  He was diagnosed with a probable torn muscle and received x-rays that same month that did not report any indication of arthritis.  The Veteran reported shoulder pain at other times during his service, and received another x-ray in August 1979 that showed no acute fracture or dislocation, but suggested soft tissue swelling above the lateral shaft of the humerus.  The August 1979 x-ray report does not mention arthritis.  There is then no further report or treatment for the Veteran's left shoulder in the claims file for 3 decades.  In August 2010, the Veteran received an x-ray at his local VA facility that found narrowing of AC joint with hypertrophic spurring, and a diagnosis of acromioclavicular arthropathy or DJD of the left shoulder.  This x-ray is the first evidence of DJD of the left shoulder chronologically in the record, and, as it occurs more than 30 years after the Veteran left active service, the Board finds that the Veteran's DJD of the left shoulder cannot be established either during his service or within the presumptive period of one year after his service ended.  Id.

The Board has also considered whether the evidence demonstrates a continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  In this regard, the Board has considered the Veteran's submissions, and those of his representative, to VA in which he states that he has had pain in his left shoulder since his initial injury in 1972.  The Board has also considered the statements made by the Veteran to his treatment providers at VA facilities that he has experienced left shoulder pain since his initial injury in 1972.  See September 2010 VA treatment note.  However, while the Veteran is competent to report that he has experienced shoulder pain, he is not qualified to say that that this pain is due to DJD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed.Cir. 2007).  Given the fact that the Veteran's shoulder pain during service manifested without radiographic evidence of DJD and the more than 30 years between when he states his pain began and the first treatment for or radiographic evidence for DJD in the record, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology since discharge.

Consequently, the Board finds that while DJD has been diagnosed, it has not been diagnosed within a time frame or under the circumstances that would permit the Veteran to obtain service connection under the presumption for chronic diseases.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Board also finds that the evidence of record weighs against a finding of service connection for DJD of the left shoulder on a direct basis.  While the evidence previously discussed demonstrates that the Veteran suffered injury to his shoulder during service and that he has DJD in his left shoulder now, the evidence of record weighs against a finding of a connection between the Veteran's current condition and the in-service injury to his shoulder.  The only place in the record that this question was evaluated was in the June 2011 VA examination and the addendum opinion in December 2011.  The examiner's opinion was that it was less likely than not that the Veteran's left shoulder arthropathy (DJD) was caused by or a result of his in-service left shoulder injury.  While the Veteran's STRs did show evidence of left shoulder injury during service, the Veteran had a normal separation examination in August 1979.  The examiner noted that the Veteran did not report seeking treatment for this condition for 10 to 15 years after service, and that the medical evidence of record demonstrated that the Veteran had mild arthopathy of both the left and the right AC joints.  Consequently, the examiner concluded that the Veteran's DJD was a separate condition from the condition he experienced during service, new since the Veteran's in-service injury, and unrelated to the Veteran's in-service injury, and more likely related to the normal aging process.

No contrary medical opinion is of record stating that the Veteran's DJD is related to the Veteran's in-service left shoulder injury.  The only evidence of a connection between the Veteran's in-service injury and the Veteran's current left shoulder disability are the lay statements of the Veteran.  However, establishing a connection between the Veteran's current DJD and his remote in-service injuries to the left shoulder is a matter better suited to the judgment of a medical professional rather than the statements of lay person.  Jandreau, 492 F.3d at 1377, n. 4.

Establishing service connection on a direct basis requires a showing of a connection or nexus between the Veteran's current disability and his in-service injury.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247.  Here, the evidence of record weighs against such a finding.  Therefore, service connection is not warranted.

In reaching the conclusion that service connection is not warranted under either a direct or presumptive basis, the Board has considered the benefit of the doubt doctrine.  However, this doctrine cannot be used to establish service connection where the evidence of record weighs against a claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

IV. Service Connection For Posterior Calcaneal Spurs Bilaterally

Radiographic evidence from August 2010 demonstrates a finding of tiny calcaneal spurs at the insertion of the Achilles' tendon bilaterally.  The Veteran asserts that these are the results of his in-service injuries.  X-rays conducted for the December 2011 VA examination did not show any residual injury to the Veteran's ankles.

The Veteran's STRs do not report a history of the injury to the Veteran's left foot or ankle.  However, the Veteran's STRs do record a history of injury and treatment for the Veteran's right foot.  His first injury occurred in June 1975.  The Veteran was diagnosed with a sprained right ankle.  He was initially treated with rest, a wrapping, and limited activity.  When his symptoms did not improve, he received a cast later that month.  He was examined in May 1976 and his lower extremities were determined to be normal.  In December 1978, the Veteran reported for treatment for his right ankle again.  He indicated that he had tripped about six months earlier and felt "popping right on the joint of the ankle" and pain since then.  It was especially bothersome during physical training.  He was x-rayed in December 1978, and no problem was apparent on the x-ray.  The Veteran sought treatment for right ankle pain again in April 1979 and May 1979.  He was diagnosed with a ligament strain.  In August of 1979, when he was preparing to leave active service, the Veteran reported swollen and painful joints and documented his history of ankle injury on his report of medical history.  His separation examination in August 1979 indicated that his lower extremities were normal.

The Veteran's VA treatment records include x-rays from August 2010 previously discussed documenting his bilateral posterior calcaneal spurs.  The VA examiner opined in December 2011 that the Veteran's calcaneal spur on his right foot was less likely than not caused by the Veteran's in-service injuries to his right ankle.  The examiner acknowledged and recounted the Veteran's history of in-service right ankle injuries and treatment, and accepted the Veteran's report of no intercurrent right foot or ankle injury.  However, the examiner also explained that the x-rays conducted in conjunction with the December 2011 VA examination showed no residual injury to the Veteran's ankles.  The examiner explained:

the Veteran's "posterior heel spurs, or calcaneal exostosis occur at the back (posterior) of the heel spur as a result of repeated trauma to the area or from mechanical stress from where the Achilles tendon injury, and the Veteran reports the in-service ankle [injuries] were to the lateral and medial ligaments, rather than to the posterior ankle.  There is no ongoing ankle condition related to the in-service ankle injury identified likely to cause stress to the Achilles' tendon resulting in the development of spurs.  Therefore, it is the opinion that the current right posterior heel spur is less than likely related to the in-service right ankle injury and more than likely is a new and separate condition related to the repeated trauma from the normal aging process."

The examiner also provided a footnote to the medical guidelines regarding calcaneal spurs.

The Veteran sought and submitted an opinion from outside the VA regarding the Veteran's right ankle.  The Veteran's outside doctor stated that the Veteran's ongoing right ankle pain and instability was directly related to the injury he sustained in-service.  However, this examiner did not provide any further rationale for this opinion, did not indicate whether or not he had reviewed the Veteran's claims file, and characterized the Veteran's injury as a "history of severe right ankle sprain/possible fracture."

Based on this evidence, the Board finds that service connection for a bilateral ankle for foot condition, to include heel spurs, is not warranted.  In order to establish service connection there must be a current disability, an in-service injury, and some connection between them.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247.  With regard to the right ankle and foot, the only diagnosable condition as of December 2011 was a calcaneal spur.  However, the Board finds that the evidence of record weighs against a finding of a connection between this condition and his in-service injury.  The examiner's opinion was that it was more likely related to the normal aging process, and the examiner provided a convincing rationale supported by a discussion of the Veteran's medical history and a citation to the medical guidelines for calcaneal spurs.

In determining that service-connection is not warranted, the Board has considered the private opinion submitted by the Veteran.  However, the Board finds this opinion to be of little probative weight.  As noted, the examiner provided no rationale as to why he reached the conclusion that the Veteran's right ankle pain and instability were directly related to the Veteran's in-service injury in 1975.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring an adequate opinion to contain a reasoned medical explanation).  Moreover, the private examiner did not state whether or not he had consulted the Veteran's medical records, and provided a description of the Veteran's 1975 injury as containing a possible fracture that does not appear congruent with the Veteran's STRs, as they contain no mention of a fracture.
Consequently, the Board finds that service connection for the Veteran's right foot and ankle is unavailable.

With regard to the left ankle, the Board finds that the Veteran does not allege and the record does not reveal any in-service event, injury, or condition of the left foot or ankle to which the Board can relate the Veteran's diagnosed left posterior calcaneal spur.  While no opinion was specifically requested or provided with respect to the Veteran's left calcaneal spur, the examiner's opinion and the reasons for that opinion previously recounted relating the Veteran's right calcaneal spur to the aging process and not to an in-service injury apply with the same (or even greater) force to the left foot as well as the right, especially in light of the lack of an in-service injury to the left foot or ankle.  Consequently, because there is neither an in-service injury nor event nor evidence of a connection between the Veteran's left calcaneal spur and his service, the Board finds that service connection is not warranted for this condition.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247.

In a February 2015 document submitted to VA, the Veteran stated that his right foot injury was the cause of his left foot condition.  Service connection is warranted on a secondary basis where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Legally, in order to have service-connection on a secondary basis, there must be "primary" condition that is itself service-connected.  Id.  Inasmuch as the Veteran's right foot condition is denied, it cannot serve as a service connected condition that can result in the secondary service connection of the Veteran's left foot condition.  Accordingly, service connection for a left calcaneal spur as secondary to the right calcaneal spur must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In concluding that service connection is not warranted, the Board has considered the benefit of the doubt doctrine.  However, this doctrine cannot be used to establish service connection where the evidence of record weighs against a claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for DJD of the left shoulder is denied.

Service connection for a right foot calcaneal spur is denied.

Service connection for a left calcaneal spur is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


